DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-4, 6-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Romano V, et al. (“Preparation of ultrathin grafts for Descemet-stripping endothelial keratoplasty with a single microkeratome pass”. J Cataract Refract Surg. 2017; 43:12-15. – cited in Applicant’s IDS).
Romano V, et al. teach a method for producing a corneal graft (TITLE and ABSTRACT), comprising: 
	drying a donor cornea to cause a pre-cut thickness (TABLE 1 – “initial corneal thickness”) of the donor cornea to decrease (ABSTRACT; PAGE 12 – “The anterior corneal surface is continuously dried using a polyvinyl alcohol sponge, achieving a rate of corneal thinning of approximately 11 µm a minute. Corneal thick-ness is measured using high-resolution anterior segment optical coherence tomography (AS-OCT)”; TABLE 1 – “clamping and drying time”; PAGE 14 – “Various techniques have been proposed to achieve ultra-thin microkeratome-cut posterior lenticules. Air-drying or a THIN-C medium are used to reduce donor corneal thick-ness before a single microkeratome pass” and “we evaluated a technique for predictable donor cornea thinning before the microkeratome cut using a simple method of controlling the pressure in the artificial anterior chamber and drying the anterior corneal surface”);
	concurrently with drying the donor cornea, determining pre-cut thickness measurements for the donor cornea (PAGE 12 – “The anterior corneal surface is continuously dried using a polyvinyl alcohol sponge, achieving a rate of corneal thinning of approximately 11 µm a minute. Corneal thick-ness is measured using high-resolution anterior segment optical coherence tomography (AS-OCT)” and PAGE 14 – “It is important to use a pachymeter or AS-OCT to measure corneal thickness and consider that 15 to 20 minutes are required for the preparation of tissue (corneal thinning, corneal cutting, and manual peripheral dissection)”); and 
in response to the pre-cut thickness measurements indicating the pre-cut thickness of the donor cornea has decreased to a predetermined value (TABLE 1 – “corneal thickness prior to cut”), cutting the donor cornea to a post-cut thickness of less than or equal to 100 µm to produce a corneal graft (ABSTRACT – “mean graft thickness was 83.2 µm +/- 14.9 (range 50 to 98 µm”; TABLE 1 – “graft thickness”).  
Regarding claim 2, Romano V, et al. teach wherein the donor cornea is cut with a microkeratome with a selected microkeratome head (a 350 µm head is selected).  
Romano V, et al. teach further comprising selecting the selected microkeratome head according to the decrease in the pre-cut thickness to the predetermined value (PAGE 12 – “When the central donor corneal thickness is between 500 µm and 510 µm, an automated microkeratome (Moria SA) with a 350 µm head is used to remove the anterior lamellar cap”).  
Regarding claim 4, Romano V, et al. teach further comprising determining the predetermined value for the decrease in the pre-cut thickness according to the selected microkeratome head (PAGE 12 – “When the central donor corneal thickness is between 500 µm and 510 µm, an automated microkeratome (Moria SA) with a 350 µm head is used to remove the anterior lamellar cap”; further, see entirety of TABLE 1).  
Regarding claim 6, Romano V, et al. teach wherein the microkeratome is a rotational style microkeratome (just like Applicant, Romano V, et al. teach utilizing a Moria microkeratome).  
	Regarding claim 7, Romano V, et al. teach wherein the post-cut thickness is less than or equal to 50 µm (ABSTRACT and PAGE 13 – “The mean posterior lamellar graft thickness measured immediately after the cut was 83.2 + 14.9 µm (range 50 to 98 µm)”.  
	Regarding claim 8, Romano V, et al. teach wherein the pre-cut thickness measurements are determined with a pachymeter (PAGE 14 – “It is important to use a pachymeter or AS- OCT to measure corneal thickness and consider that 15 to 20 minutes are required for the preparation of tissue (corneal thinning, corneal cutting, and manual peripheral dissection)”).  
Romano V, et al. teach further comprising determining a post-cut thickness measurement of the corneal graft (TABLE 1 – “graft thickness”).  
Regarding claim 11, Romano V, et al. teach further comprising implanting the corneal graft according to Descemet stripping automated endothelial keratoplasty (DSAEK) – see first column of PAGE 13).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Romano V, et al. (“Preparation of ultrathin grafts for Descemet-stripping endothelial keratoplasty with a single microkeratome pass”. J Cataract Refract Surg. 2017; 43:12-15. – cited in Applicant’s IDS) in view of Nahum Y, et al. (“Postoperative graft thickness obtained with single-pass microkeratome-assisted ultrathin Descemet stripping automated endothelial keratoplasty”. Cornea. 2015; 34:1362-1364; cited in Applicant’s IDS).
Romano V, et al. discloses the invention as claimed, except for particularly disclosing selecting the selected microkeratome head from a plurality of different microkeratome heads.  
However, this is already known in the art. For example, Nahum Y, et al. teaches selecting a microkeratome head from a plurality of different microkeratome heads (TABLE 1 – “microkeratome head”; PAGE 1362 – “We have recently started using a single-pass technique using a new linear microkeratome with disposable heads (350-450 µm) and developed a nomogram aimed at optimizing the final graft thickness below 100 µm”) in order to “The selection of the microkeratome head and the choice of removing or leaving in place the donor
epithelium were based on the nomogram shown in Table 1, with the purpose of obtaining grafts with a central thickness of 100 µm or less” (PAGE 1363). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of selecting a microkeratome head from a plurality of different microkeratome heads, as taught by Nahum Y, et al., with the invention of Romano V, et al., in order to obtain grafts with a central thickness of 100 µm or less.

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Romano V, et al. (“Preparation of ultrathin grafts for Descemet-stripping endothelial keratoplasty with a single microkeratome pass”. J Cataract Refract Surg. 2017; 43:12-15. – cited in Applicant’s IDS) in view of Nahum Y, et al. (“Postoperative graft thickness obtained with single-pass microkeratome-assisted ultrathin Descemet stripping automated endothelial keratoplasty”. Cornea. 2015; 34:1362-1364; cited in Applicant’s IDS).
Romano V, et al. discloses the invention as claimed, except for particularly disclosing removing an epithelium of the donor cornea to reduce the pre-cut thickness of the donor cornea further.  However, this is already known in the art. For example, Nahum Y, et al. teaches removing an epithelium of the donor cornea (PAGE 1363  - “and the choice of removing or leaving in place the donor epithelium”) in order to reduce the pre-cut thickness of the donor cornea further (PAGE 1363 - “The selection of the microkeratome head and the choice of removing or leaving in place the donor epithelium were based on the nomogram shown in Table 1, with the purpose of obtaining grafts with a central thickness of 100 µm or less”). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of removing an epithelium of the donor cornea, as taught by Nahum Y, et al., with the invention of Romano V, et al., in order to reduce the pre-cut thickness of the donor cornea further.

Conclusion
7.	The prior art presented in the IDS filed 07/28/2021, and not relied upon, is considered pertinent to applicant's disclosure: 
	Cheung AY, et al. “Technique for preparing ultrathin and nanothin Descemet stripping automated endothelial keratoplasty tissue”. Cornea. 2018; 37:661-666. 
	The subject matter of claims 1-11 is disclosed in said scientific article (having a common inventor, i.e., Edward J. Holland).

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774